Citation Nr: 1733603	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an anxiety disorder, with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO, in pertinent part, granted service connection for an anxiety disorder, with depression, with a 50 percent disability rating (effective March 10, 2011).  The RO subsequently determined that a total disability rating based on individual unemployability (TDIU) claim had also been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last statement of the case (SOC) was created in February 2014, but does not indicate consideration of the most recent VA examination, from November 2013 (in VVA).  The AOJ must prepare a supplemental statement of the case (SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

Also, a current VA examination is necessary.  During his June 2017 Board hearing the Veteran reported new and worsening symptoms, including chest pain, which he attributed to his anxiety disorder.  

The TDIU claim is inextricably intertwined with the increased rating one.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

During his hearing, he also reported that he had started receiving VA psychiatric therapy weekly, in 2016.  The last VA medical records obtained by the AOJ in the claims file appear to be from 2012.  All unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain unassociated VA treatment records, to include from 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the AOJ should afford the Veteran an appropriate VA examination to determine the current nature and severity of his anxiety disorder.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.

The examiner's findings should determine: 

a) What are the symptoms and deficiencies (to include consideration of the report of chest pains during the June 2017 Board hearing) that result from the Veteran's service-connected anxiety disorder?  

b) What is the level of the Veteran's occupational and social impairment? 

c) What Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorder, representing impairment due solely to the Veteran's is appropriate?  

d) What does the assigned GAF score represent? and

e) The examiner should comment on the Veteran's ability to function in an occupational environment and describe functional impairment caused solely by the service-connected disabilities.

The examiner should set forth all examination findings, along with a complete explanation for any conclusions reached, in a printed report.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include (a) the November 2013 VA examination (located in VVA) and (b) all the evidence associated with the claims file since the February 2014 SOC.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


